Title: To Thomas Jefferson from Washington Boyd, 5 October 1808
From: Boyd, Washington
To: Jefferson, Thomas


                                                
                            Sir/
                            Washington Octr. 5th. 1808
                        

                        In consequence of an application from Capt. George Peter of the Light Artillery, respecting a man by the name of John Warring, who was attatched to his Company, but is now Confined in the Jail of this County—
                  I this morning waited on the Secratary of war; I now enclose Capt. Peters letter to me with the Secratary of War’s note to you together with a Certificate from the Clerk of the County Stateing the Cause for which the Said Warring is now Confined the amount of fine and Costs in both Cases about $87.
                  I am Sir with much Esteem your Obedient Servt.
                        
                            Washington Boyd
                     
                        
                    